MEMORANDUM**
Valentina Salazar-Villalobos and her two minor children (“petitioners”), natives and citizens of Guatemala, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an immigration judge’s (“IJ”) denial of their application for asylum and withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252, and we deny the petition for review.
In the absence of a specific finding to the contrary, we assume that Valentina testified credibly at the asylum hearing. See Kataria v. INS, 232 F.3d 1107, 1113 (9th Cir.2000). Nonetheless, her testimony does not compel the conclusion that she established past persecution or a well-founded fear of future persecution on account of political opinion or imputed political opinion. See id. at 1113 (“To prevail [on a petition for review], the applicant must show that the evidence not only supports, but compels the conclusion that the asylum decision was incorrect.”).
By failing to qualify for asylum, petitioners necessarily fail to satisfy the more stringent standard for withholding of removal. See Alvarez-Santos v. INS, 332 F.3d 1245, 1255 (9th Cir.2003).
Petitioners’ challenge to the BIA’s streamlining process is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 849-51 (9th Cir.2003) (holding that the BIA’s streamlining procedure does not compromise appellate review because the Id’s decision becomes the final agency action subject to direct review by the Court of Appeals).
Pursuant to Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), petitioner’s motion for stay of removal included a timely request for stay of voluntary departure. Because the motion for stay of removal was granted, or continued based on the government’s filing of a notice of non-opposition, the voluntary departure period was also stayed, nunc pro tunc, to the filing of the motion for stay of removal, and this stay will expire upon issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.